Citation Nr: 0614762	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-44 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in December 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a letter to VA received in May 2005, the veteran indicated 
that in March 2005 he received a doctor's prescription to 
check into physical therapy at Landstuhl Regional Medical 
Center (LRMC), a U.S. Army facility located where the veteran 
currently resides in Germany.  The veteran further relayed 
his recollection of the physical therapist's impressions of 
the condition of his knee, but the veteran did not produce 
any official written documentation of these impressions.  The 
veteran did include a prescription information packet 
pertaining to a prescription issued to him from LRMC.  
Previously, accompanying his December 2004 substantive 
appeal, the veteran has submitted an x-ray report and 
treatment records from LRMC covering the period of time 
between July 2004 to December 2004.

The veteran has also indicated, in his April 2004 notice of 
disagreement, that the VA in Germany has made some indication 
to him that his knee injury was connected to service.  It is 
not entirely clear whether the veteran may be referring to a 
competent medical opinion or a more general consultation with 
a VA official.  

At this time the only medical reports of record from the U.S 
Army and VA facilities the veteran has consulted with in 
Germany are dated from July 2004 to December 2004.  The 
record suggests the possibility that the veteran has had more 
medical consultations than covered in these documents and 
reports of those consultations may be relevant to his claim.  
The record does not currently include any determination that 
there are not more obtainable pertinent records from LRMC or 
VA facilities in Germany than what is presently in the claims 
folder.

As such records may be relevant to the issue on appeal, the 
RO should attempt to obtain all of the available records from 
the aforementioned facilities, including the most recent 
treatment records relevant to veteran's claim.  See Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

Additionally, the Board notes that service medical records 
show treatment for a left knee injury diagnosed as a left 
knee MCL strain in April 1991.  There is no subsequent in-
service evidence of any left knee difficulty; however, in 
correspondence received in April 2004, December 2004, and May 
2005, the veteran has reported that he has experienced 
continuing symptoms since that in-service injury.  The 
veteran has also reported being directed to treat his knee 
with physical therapy soon after his separation from service 
and that a therapist has observed that his knee joint is 
physically 'wearing out.'  The only direct competent post-
service medical evidence of record at this time is a December 
2004 outpatient examination report which indicated chronic 
knee pain and 'snapping' but did not indicate a specific 
chronic disability.

The veteran had been scheduled for a VA examination to 
determine the nature and etiology of any current left knee 
disability in October 2003.  At around this time the veteran 
apparently moved from his home in the United States to take 
up residence in Germany.  The veteran failed to attend his 
scheduled October 2003 VA examination in the United States 
and explained, in his April 2004 notice of disagreement, that 
the process of having his mail forwarded from his U.S. 
address to his new address in Germany had resulted in 
significant delays in his receiving the VA's notices.  Under 
the circumstances, the Board believes that additional 
development of the medical evidence through a VA examination 
is warranted before the Board can undertake an informed 
review of the claim. 

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should attempt to obtain all 
records, through the present date, of 
treatment related to the veteran's left 
knee from the Landstuhl Regional Medical 
Center, as well as any VA medical 
facilities the veteran may have consulted 
with in Germany.

3.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed knee disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Does the veteran currently suffer 
from a left knee disability?

     b)  If so, is it at least as likely as 
not (a 50% or higher degree of probability) 
that any current left knee disability was 
manifested during the veteran's active duty 
service or is otherwise related to such 
service?  

4.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the claim 
on the basis of all additional evidence 
associated with the claims file.  If the 
RO cannot grant the benefits sought on 
appeal in their entirety, then it should 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

